WILKEY, Circuit Judge:
This opinion has two distinct parts. Part I is my dissent from my two colleagues’ decision on the applicability of the National Environmental Policy Act (NEPA)1 to this case.2 Part II has been joined by Judge McGowan, and represents the opinion of the court on the applicability of the Atomic Energy Act (AEA)3 to this case. The net result is that the court holds that NEPA requires consideration of alleged psychological health effects, while the AEA does not.
This may have the appearance of a split decision, but the reality is otherwise. The critical issue is NEPA, and the court’s determination produces an extraordinary result. Judge Wright and Judge McGowan hold that in the proceedings on the restart of Three Mile Island Unit 1 (TMI-1), which was not involved in the accident at Three Mile Island Unit 2 (TMI-2), the Nuclear Regulatory Commission (NRC) must consider “the potential psychological health effects of renewed operation of TMI — l.”4 This requires consideration of an “impact” on health — psychological stress — which has never before been held cognizable under NEPA. A similar decision under the AEA would have compounded the problem, but the NEPA decision today suffices to give petitioner People Against Nuclear Energy (PANE) essentially what it has sought: a court-imposed paralysis of nuclear power at Three Mile Island, and potentially elsewhere as well. Thus although I am pleased that my view on the AEA issue has prevailed, I have no illusion that I am anything other than the chief dissenter in this case.
It is worth noting, and perhaps taking solace in, the majority’s5 partial retreat from the judgment it so hastily issued on 7 January 1982.6 The injunction against
*373TMI-l’s restart has been lifted,7 and, in addition, the majority has corrected two clear errors of NEPA law contained in its original judgment.8
Unfortunately, the basic error remains, The extension of NEPA to encompass psychological stress is unwarranted, unprecedented, and inconsistent with relevant decisions in this and other circuits. This novel hurdle, well designed to delay the development of nuclear power (contrary to the national policy determined by Congress and the Executive), is thoroughly consistent with this court’s track record of using *374NEPA to delay the development of important energy sources.9 I dissent.
I. NATIONAL ENVIRONMENTAL POLICY ACT
A. Cognizability of Psychological Stress Under NEPA10
1. Meaning of “health” in NEPA
There is no question that NEPA’s requirements extend to effects on human health. Two of the Act’s goals are to “assure for all Americans safe, healthful, productive, and esthetically and culturally pleasing surroundings,”11 and to “attain the widest range of beneficial uses of the environment without degradation, risk to health or safety, or other undesirable and unintended consequences.” 12 What is in question, of course, is what Congress intended by its inclusion of health as a concern. Amazingly, the majority does not find this even to be a hard question. It holds “that, in the context of NEPA, health encompasses psychological health,”13 a conclusion that rests on “the simple fact that effects on psychological health are effects on the health of human beings.”14 Since petitioner PANE alleges that the restart of TMI-1 would cause “severe psychological distress” to nearby residents, the majority orders the NRC to consider this allegation under NEPA. This holding is entirely novel, and indeed is contrary to the most closely analogous precedents. In my view it extends the reach of NEPA far beyond its intended scope.
Judge Wright’s opinion cites several cases holding that agencies must prepare an EIS when there is a potential effect on human health. What the opinion does not acknowledge is that in each of these cases the effect on health was caused by the federal action itself, not by individuals’ fears of the federal action. Use of toxic herbicides has a potential for damaging human health, and consideration must therefore be given to these potential effects.15 An allegedly inadequate water run-off system may lead to flooding which endangers human health, so this possibility must be considered.16
In the same way, operation of a nuclear power plant may cause harm to human health — for example, due to the potential for exposure to radiation — and the NRC must therefore prepare an EIS and consider these potential harms before licensing the plant. In this case, however, the NRC already has prepared a full EIS on TMI-1, as well as an environmental appraisal relating *375to restart, to facilitate decisionmaking and minimize the damage that could result from the plant’s operation. This undertaking is what NEPA clearly contemplates.
PANE’s contention, however, is not that operation of TMI-1 will affect human health because of the dangers inherent in operation of a nuclear facility, but that individuals’ fears of an accident at the plant, combined with their lack of confidence in the NRC, will lead to an extension of the psychological stress allegedly caused by the TMI-2 accident. It is patently obvious that this alleged effect is entirely different from those health effects at issue in any NEPA case relied on by the majority. Instead of being required to assess the risk of a proposed activity in determining whether the activity should go forward, the agency is now required to assess how people perceive and react to the risk. PANE’s primary purpose is to force the agency to determine whether people so fear renewed operation of TMI-1 that it should not go forward, even if the agency’s assessment of the actual risk indicates that the impact on health will not be significant.
This takes NEPA far beyond its intended purpose.17 The environmental effects of a federal activity are now to include the views of the population itself on the very desirability of the activity, as expressed through the alleged psychological distress people may suffer if the activity goes forward — no matter how scientifically ignorant and divorced from reality those views (fears) may be. In my view this is a judgment for Congress, and one which has already been made in the case of nuclear power. “Nuclear energy may some day be a cheap, safe source of power or it may not. But Congress has made a choice to at least try nuclear energy ....”18 To adopt the majority view would be to let any special interest group effectively repeal an act of Congress if it could whip up sufficient hysteria.
2. Case law on psychological factors under NEPA
Many federal courts have agreed that individuals’ psychological reactions to a federal action are not properly considered under NEPA. For example, the Second Circuit has declared: “It is doubtful whether *376psychological and sociological effects upon neighbors constitute the type of factors that may be considered in making such a determination since they do not lend themselves to measurement.”19 Similarly, the Seventh Circuit has stated: “To the extent that this claim can be construed to mean that HUD must consider the fears of the neighbors of prospective public housing tenants, we seriously question whether such an impact is cognizable under NEPA.”20 Many other courts have agreed,21 and these cases represent a clear consensus against consideration of psychological factors.
The majority tries simply to cite and then dismiss these cases as irrelevant, but their force cannot be ignored. They are based largely on the fact that psychological concerns are simply too far removed from the purpose of NEPA, which is to ensure that an agency considers the environmental effects of a decision, not the reactions of affected individuals to the risk of those environmental effects. They also rest on the inherent difficulties in attempting to measure and incorporate into the environmental analysis the differing psychological states of the affected persons.
The majority blithely dismisses this quantification problem as irrelevant,22 thus ignoring Judge Leventhal’s observation that although measurement difficulties do not necessarily prevent consideration under NEPA, they do “have a bearing on the intention of Congress, and whether it contemplated ... a requirement of a detailed [EIS].”23 In this case petitioner makes much of the practice of courts in measuring psychological injury. This is of dubious validity given that the assignment of monetary damages for purposes of liability is different from the measurements involved here.
Far more important, however, is that the issue before the NRC will be not how much damage was caused by the TMI-2 accident, but how much additional damage will result from TMI-l’s restart. This issue is particularly ephemeral and speculative since it is not subject to measurement at all. Instead, the Commission will be forced to predict how every individual in the TMI area will react to the restart. Moreover, to the extent the Commission is supposed to devise techniques to alleviate the stress, it will need to guess at how much benefit will accrue from, say, warning system X as compared to warning system Y.
To attempt to assess the effect of TMI-l’s operation on the psychological condition of area residents will, in my view, demonstrate the truth in the Second Circuit’s finding that “psychological factors are not readily translatable into concrete measuring *377rods.”24 I do not believe that Congress intended NEPA to encompass an effect which not only varies from individual to individual, but which is also entirely subjective. All the other federal courts which have considered this issue agree.
The majority obviously recognizes that these NEPA decisions are far more relevant than any others to this case. It attempts to distinguish them, however, by asserting that they deal with “sociologically based community anxieties” and “mere dissatisfactions arising from social opinions, economic concerns, or political disagreements with agency policies,” which supposedly are easily distinguishable from the potential “medically-recognized impairment of the psychological health of neighboring residents” of TMI.25 This purported distinction is destroyed by the majority’s own finding that it is a “simple fact that effects on psychological health are effects on the health of human beings.”26 The assertion that mere “anxieties” about nearby matters other than nuclear power are not effects on psychological health is entirely unsupported and, I submit, obviously unsupportable. It is a callous assumption indeed to believe that persons living close to a prison or in a high-crime area cannot suffer very real psychological harm from fear of physical violence — and highly illogical, also, since the casualty total from crime is a gruesome, proven fact, while the casualty total from nuclear accidents so far, fortunately, remains at zero.
The majority’s decision to ignore these many cases seems based ultimately on nothing more than a political determination that fears that federal actions will “change the character of the neighborhood, reduce property values, and increase the dangers of crime”27 are simply not worthy of consideration. Fears of nuclear power, on the other hand, must be considered, presumably because the majority considers them legitimate. In each case, however, what we are dealing with are fears and anxieties; if NEPA embraces fears and anxieties in one, it must in all.
In response, the majority declares that it is not attempting to extend NEPA to “mere anxieties,”28 because this case involves “post-traumatic anxieties, accompanied by physical effects and caused by fears of recurring catastrophe.”29 Yet this very passage frames the harm precisely in terms of anxiety and fear. All that it adds are the alleged physical effects accompanying psychological stress. Why physical effects should be determinative of the outcome the majority does not say. If this is critical, then petitioner surely must fail; the physical harms alleged are, standing alone, rather minor. Moreover, I see no basis, as either a legal or scientific matter, for drawing the majority’s distinction. I am confident that psychologists would not accept the view that psychological stress unaccompanied by physical symptoms is therefore medically unrecognizable or necessarily much less severe than stress that does have related physical effects.30
Moreover, the majority’s emphasis on the notion that “post-traumatic” psychological harm is recognized by the medical profession is unconvincing. Surely “post-trau*378matic” stress is but one of numerous forms of psychological stress that are “medically recognizable.” There is no legal or logical justification for interpreting NEPA’s “health” coverage to extend only to such stress as may arise from a traumatic event.31 The majority seems to rely on PANE’S allegation of severe psychological stress, as well as its own view that this accident was especially “unique and traumatic.” 32 But the fact that post-traumatic stress may be more severe than other psychological harms is irrelevant to whether psychological harms are cognizable under NEPA. The severity of an effect is relevant to the “significance” it has under NEPA, and thus to whether an EIS must be prepared.33 Before this inquiry need be undertaken, however, there is the preliminary question at issue here: is the alleged effect cognizable at all under NEPA as a “primary impact” which may require an EIS? This inquiry does not depend on the intensity of a particular effect.
This point is disputed by the majority: “[T]he severity of a psychological effect is not only relevant to whether an EIS is required under NEPA, ... but also to the cognizability of the impact under the statute.”34 Why is this so? No answer is given. The majority simply asserts that some psychological effects are worse than others, and therefore the former are cognizable while the latter are not. But this is not true of any other type of health effect, and there is utterly no support in NEPA for this distinction.35 The majority has simply set itself up as the arbiter of what harms are severe enough to deserve NEPA protection. Thus what constitutes a “real” and “justifiable” fear, as opposed to what constitutes only a “social” or “economic” or “political” fear, will be determined by the courts.
And the choice itself will be totally arbitrary: NEPA protection will depend less on how much psychological harm the individual suffers, than on whether the judges of this court believe the source of the psychological harm is acceptable. If one fears living near a prison following a violent escape, NEPA might provide no protection because fear of a public project is merely social; if one fears living near a nuclear power plant following an accident which threatened to cause harm, NEPA will provide protection because, as we all know, nuclear power is potentially dangerous and we should all fear it.
3. Implications of the majority’s reasoning for nuclear power
The majority’s attempt to base its decision on the singularity of the TMI-2 accident, and thus perhaps to avoid the implications of the logic employed, also fails to explain why all nuclear power licensing decisions in the future will not need to include consideration of psychological stress. One key factor the majority sees in distinguishing this case from the “sociological anxiety” cases is that none of those cases involved “the holocaust potential of an errant nuclear reactor.” 36 But this rationale obviously *379applies to all nuclear facilities, and licensing is their sine qua non.
More generally, the court’s emphasis on the “major” and “unique and traumatic” nature of the TMI-2 accident does not explain why the type of psychological harm resulting from this accident is cognizable under NEPA while other forms of psychological stress associated with nuclear energy might not be. This accident killed no one and caused no detectable physical harm.37 Thus the “unique and traumatic” circumstances must be found elsewhere, perhaps in the fact that the TMI-2 accident “aroused fears of a nuclear core meltdown and led to mass evacuation from the surrounding communities.”38 Both factors might exist, however, even where an accident objectively is not a “major” one at all. Indeed, even in this case it is clear that some of the dangers were greatly exaggerated; most of the evacuation that took place was voluntary rather than officially requested or ordered.39 To the extent any consistent standard can be derived from the majority’s analysis, what appears is a standard which will depend largely on how much fear is worked up, from whatever source, rather than how serious the danger actually is.40
In any event, the majority fails even to try to explain why fears resulting from lesser accidents, or simply from the operation of nuclear facilities, do not also engender psychological stress in individuals. The susceptibility of individuals to psychological stress may vary widely. There may be a considerable number of persons who suffered more stress from having read about TMI-2’s accident than some persons who were in the area at the time. A traumatic event is not a prerequisite to experiencing psychological health problems. And what *380constitutes a “traumatic” event may differ greatly among individuals. The mere sound of a warning siren at a nuclear plant may cause a great deal of stress to certain individuals, yet the majority apparently would find such stress not cognizable under NEPA because a warning siren is not, in the majority’s view, sufficiently “unique or traumatic.”
Most fundamentally, the majority never explains why the prerequisite to NEPA consideration of psychological harm is the existence of some level of stress caused by a nuclear accident. This is true of no other effect under NEPA. Consideration of the potential for harm from exposure to radiation is not postponed until actual exposure takes place; it is the potential harm that is to be considered. If, as PANE alleges, the TMI-2 accident caused severe psychological harm, then any nuclear facility has the potential for “causing” such harm. NEPA consideration therefore should be mandatory in all licensing decisions, if psychological stress is cognizable at all.
This is the result the majority opinion’s rationale inexorably demands. If it is a “simple fact that effects on psychological health are effects on the health of human beings,"41 and if such effects are cognizable under NEPA, there is no reason why only “post-traumatic” forms of psychological stress must be considered. This logic is obvious enough to opponents of nuclear power that they have responded to this court’s 7 January judgment by filing psychological stress contentions in ordinary NRC licensing and construction permit proceedings.42 The breadth of the extension of NEPA that acceptance of these contentions would entail is what obviously leads the majority to take refuge in the “unique and traumatic” nature of the TMI-2 accident and, allegedly, its psychological aftermath. In the end, this attempted limitation is compelling evidence of the majority’s own doubts about the validity of its analysis and own realization of how far NEPA is being stretched in order to support today’s result.
B. Need for a Supplemental EIS
Regulations promulgated by the Council on Environmental Quality (CEQ) require preparation of a supplemental EIS when, inter alia, “[tjhere are significant new circumstances or information relevant to environmental concerns and bearing on the proposed action or its impacts.”43 A prerequisite to application of this provision, obviously, is the existence of a “proposed action.” Taking the broadest conceivable view of this issue, the majority concludes that “the ‘continuing activity’ of regulating TMI-1 is federal action within the scope of NEPA.”44 This means that the fact that in this case the NRC is proposing to restart the plant is irrelevant. The majority concedes as much, stating that PANE’S claim that NEPA must be followed “does not depend on the happenstance that TMI-1 was shut down for refueling at the time of the accident.”45
This is a holding of considerable breadth. Preparation of an EIS or a supplemental EIS is required only for proposed actions. Yet under the majority’s interpretation, the NRC is engaged in such “action” every, second of every day. It thus will be possible for NEPA to apply even when a nuclear plant is operating pursuant to an NRC license and the NRC proposes to take no action to upset this status quo.
The majority defends its interpretation by pointing to cases which have held that continuing federal involvement in a project meant that NEPA remained applicable, and also to the CEQ definition of “federal action” as “new and continuing activities, in-*381eluding projects and programs entirely or partly financed, assisted, conducted, regulated, or approved by federal agencies.”46 The majority overlooks, however, the fact that each case it relies on involved a “proposed action”: projects had been approved but were as yet not undertaken or were incomplete.47 Although in this case the “happenstance” of TMI-1 being shut down does put the Commission in the position of proposing an “action” (restart), the majority’s holding may significantly increase the NEPA burden on regulatory agencies in the future.48
In its 7 January judgment, the majority compounded this unnecessarily broad construction of the supplemental EIS requirement by ordering the NRC to conduct an “environmental assessment” and by ordering that the assessment extend to the socioeconomic effects alleged by PANE.49 Both of these orders were clearly wrong. The majority has not expressly repudiated those
portions of the original judgment, but its 2 April amended judgment and its opinion today indicate otherwise. To eliminate any possible uncertainty on the part of the agency, I will briefly discuss these two points.
An environmental assessment is a procedure required by CEQ regulations to be used when an agency must decide whether to prepare an EIS.50 This requirement does not extend to supplemental EIS’s. The majority’s first judgment required the NRC to conduct an environmental assessment in this case. Today’s opinion, however, leaves this procedural question to the agency: “We remand the record in this case to the Commission to determine what procedures NEPA requires in light of its evaluation of new information about psychological health effects.”51 In other words, the NRC is required to determine whether a supplemental EIS is required, but it is not re*382quired to make that determination on the basis of any specific procedure.
This obviously is the correct result. The Supreme Court’s decision in Vermont Yankee Nuclear Power Corp. v. Natural Resources Defense Council, Inc.52 makes clear that courts may not impose new procedural requirements on agencies. Moreover, there is no necessary reason why an agency must conduct a formal environmental assessment every time any person alleges that new and significant information requires preparation of a supplemental EIS. This determination may well be different from the determination whether an EIS was required originally, the determination that an environmental assessment is designed to facilitate.53 Thus, while the agency retains the power to order an environmental assessment if it wants to,54 neither NEPA nor the CEQ regulations require adherence to this procedure.
The court’s 7 January judgment also ordered the NRC to include in the environmental assessment consideration of the socioeconomic effects alleged by petitioner. Today, however, the court withdraws that requirement: “If NEPA requires the Commission to prepare a supplemental EIS regarding the TMI-1 restart decision because the agency makes a threshold finding of significant new information on psychological effects, ... PANE’S contentions regarding secondary effects on the community must be evaluated in the supplemental EIS.”55 This means that the NRC is not required to hear any evidence or make any findings on the alleged effects of restart on community well-being, unless it determines that the psychological health effects of restart are significant enough to warrant preparation of a supplemental EIS.
The majority is correct in drawing back from the requirement in its original judgment. Socioeconomic effects are, as the majority itself has found,56 only secondary effects which therefore do not themselves require preparation of an EIS. PANE has argued that secondary effects can necessitate a supplemental EIS,57 but this would lead to the absurd result of a continuing agency requirement to supplement its EIS with consideration of effects that were not significant enough to require preparation of an EIS in the first place. Nothing in NEPA or the CEQ regulations supports such a scheme, whereby a supplemental EIS is more easily triggered than an original EIS, and the majority has rightly rejected it.
C. The Injunction Against Restart of TMI-1
On 7 January the majority enjoined restart of TMI-1 until the NRC had completed an environmental assessment. This injunction has now been lifted, but only due to independent problems that will delay reopening of the plant. Since the majority has not given any indication that it will hesitate to reimpose the injunction if restart appears possible before completion of the NEPA proceedings, it is worth discussing the problems with the majority’s original injunction.
Perhaps the majority found it obvious that restart could not be permitted prior to completion of the NRC’s NEPA inquiry. It must be remembered, however, that the *383majority itself disclaims reliance on the happenstance that TMI-1 was shut down at the time of the accident. Since a restart decision is normally quite routine, the majority’s decision to issue the injunction suggests that it would have felt equally compelled to shut down TMI-1, pending the determination on whether to prepare a supplemental EIS, had it been in operation and had the NRC determined not to shut it down.
Viewed in this light, the propriety of issuing an injunction was much in doubt. There is no absolute principle that requires enjoining agency action pending compliance with NEPA. Rather, the court should weigh the equities to determine where the public interest lies:
[W]hile there is, in cases of NEPA noncompliance, a “presumption” in favor of injunctive relief, such relief does not follow automatically from every finding of a violation of NEPA.... What is called for, in each case, is a “particularized analysis” of the violations that have occurred, of the possibilities for relief, and of any countervailing considerations of public interest.58
In my view there are several considerations that militated against an injunction in this case. First, it is extremely unlikely that any consideration of psychological stress will result in a permanent closing of TMI-1.59 Consideration of measures designed to help reassure the public of the plant’s safety, even if required, could be undertaken while the plant was readied for restart. (Again, it must be remembered that the majority’s reasoning would apply even if the plant were operating; surely it would not make a mockery of the NEPA process were a court to order consideration of certain factors without ordering a shutdown of the plant.) . Second, there have been substantial rate increases for the people in the TMI area, both to pay the cost of the TMI-2 cleanup and to cover the costs of obtaining electricity elsewhere. This burden will be prolonged and perhaps increased if TMI-1 remains closed indefinitely. The court should have evaluated these costs.60
Third, and most important, the question before the Commission in January was whether to approve a restart limited to five percent of the plant’s power level. This low-power start was proposed unanimously by the Licensing Board, and “would facilitate testing of many nuclear safety devices and systems but would essentially eliminate the possibility of an accident having serious consequences for the public health and safety.”61 Such a short-term, low-power start would assuredly have much less impact on area residents’ psychological health than allegedly would a full restart for resumption of normal operations. The majority certainly should have considered this, and *384might well have ordered only that the Commission postpone decision on a full restart until completion of the environmental assessment.
By refusing even to consider these obviously relevant factors, the majority suggests that any time a court decides merely that a supplemental EIS may be needed, it necessarily must order that the nuclear plant, or other federal activity, be shut down until the agency has considered the environmental issues. NEPA was not intended to result in such a major interference in already approved and already operating facilities. Since I do not find any violation of NEPA in this case, I had no occasion to balance the equities in determining the need for an injunction. This the majority was required to do. The arguments against the injunction were strong, and the majority’s failure to address them was erroneous under any judicial review standard.
D. Summary
The fundamental error in the majority’s reasoning is its conclusion that allegations of psychological stress, caused by fear of a second nuclear accident, are cognizable under NEPA. The majority’s attempt to limit this holding to the “unique and traumatic” TMI situation has no basis in NEPA law. The majority seems to hope that psychological stress allegations will rarely be raised, so that the logically necessary extension of today’s holding to any kind of psychological harm, whether “post-traumatic” or not, will be avoided.
On the basis of all experience, however, one may well doubt whether opponents of nuclear power or other federal activities will so cooperate. Indeed, it appears that this court’s 7 January judgment has already been taken as indicating that psychological stress allegations will be fair game in any nuclear power proceeding. Despite PANE’S and the majority’s protestations that a prior nuclear accident is critical to the validity of stress allegations, antinuclear groups have recently filed such allegations in four licensing and permit proceedings:
For example, in the Shearon Harris operating license proceeding, three petitions to intervene were filed on February 17, 1982; all three seeking to raise psychological distress issues. Carolina Power & Light Co. (Shearon Harris Nuclear Power Plant, Units 1 and 2), NRC Docket Nos. 50-400, 50-401. In particular, a group known as the Environmental Law Project of the University of North Carolina sought to intervene, claiming that operation of the plant would undermine its members’ “psychological well-being”; that its members “must study long and hard to prepare for their classes”; and that “the psychological stress of an operating plant in such close proximity will detract from their studies.” Daniel F. Read also, sought to intervene, stating that he would like to contest “the psychological stress factor.” Similarly, a group called Chapel Hill Anti-Nuclear Effort claims that the plant would “undermine the psychological well-being of petitioner’s members.”
In the Black Fox construction permit proceeding, the intervenors on February 1, 1982, submitted a contention claiming that the safety evaluation of the plant was deficient because it “did not include the effects of psychological stress on the people within the 10 and 50 mile emergency planning zones.” Public Service Company of Oklahoma (Black Fox Units 1 and 2), NRC Docket Nos. 50-556, 50-557 (see Exhibit B).
In the Zimmer operating license proceeding, after the hearing had been completed, the intervenor indicated that it would attempt to renew a previously rejected psychological stress contention after the Court has issued its opinions in this case. Cincinnati Gas & Electric Co. (William H. Zimmer Nuclear Power Station, Unit 1), NRC Docket No. 50-358, Transcript of Hearing, March 4, 1982, at 7933-36 (see Exhibit C).
Finally, there is currently in progress a special NRC proceeding to determine whether the operating licenses for the Indian Point nuclear plants should be re*385voked. Consolidated Edison Company of New York (Indian Point Unit 2), NRC Docket No. 50-247-SP; Power Authority of the State of New York (Indian Point Unit 3), NRC Docket No. 50-286-SP. On December 8, 1981, a group called Parents Concerned About Indian Point filed proposed contentions in that proceeding, one of which (Contention IV) alleges that “[t]he physical and psychological environment of children will be improved by permanently shutting down the Indian Point Nuclear Power Station.” (See Exhibit D). The basis for this contention was explained in part as follows:
Parents, teachers, doctors, and other caretakers of children feel anxiety because of the continued operation of Indian Point. These anxieties are communicated to children and would be significantly reduced by cold shut down of Units 2 and 3.
On April 9,1982, the Indian Point Licensing Board issued a Memorandum and Order admitting the contention into the proceeding. (See Exhibit E, at 14). In a footnote, the Licensing Board made the following reference to this case:
The litigation of psychological aspects of this contention will be held in abeyance pending issuance of an opinion by the court in PANE v. NRC, Docket No. 81-1131, D.C. [Circuit] Court of Appeals, and any NRC policies or regulations issued as a result of that decision. We are also holding in abeyance action on the Power Authority’s Motion to Exclude Fear of Nuclear Power as an Issue in this Proceeding dated December 1, 1981.62
This makes clear that today’s decision will not be deemed limited or sui generis, but rather as inviting protests based on psychological stress to be raised in all nuclear proceedings. And under today’s reasoning, such a challenge to an operating plant would require the NRC at least to make a threshold determination whether a supplemental EIS must be prepared to take account of these allegations, and the plant would be shut down by court order pending completion of this determination.
Of course, the majority protests that it is not trying to draw a bright line to govern future situations, and perhaps it might decide these new cases differently. But in doing so it would necessarily repudiate the logic of its opinion today, and thereby expose this decision for what it is: a decision that NEPA must cover the “psychological aftermath” of the TMI-2 accident, not, in the final analysis, because NEPA’s history, purpose, and judicial construction demand it, but because the majority finds this “most publicized nuclear accident of our time” to be a terrible thing indeed.63
II. ATOMIC ENERGY ACT
In December 1980 the Commission voted 2-2 to deny consideration of psychological stress allegations in the TMI-1 restart proceeding. In separate opinions Commissioner (then Chairman) Ahearne and Commissioner Hendrie stated that the AEA did not require consideration of these issues.64 Commissioner Gilinsky and Commissioner Bradford voted to exercise the NRC’s discretion to consider these issues, but did not express a view on whether consideration was mandated.65 In September 1981 Chairman Palladino was named as the fifth commissioner, and he voted to deny consideration of psychological stress, without stating his reasoning.
On 7 January 1982 this court, Judge Wilkey dissenting, ordered the NRC to “prepare a statement of the reasons for its determination that psychological health is *386not cognizable under the Atomic Energy Act.66 On 30 March 1982 the Commission complied, filing a memorandum and order joined by Chairman Palladino and Commissioners Ahearne and Roberts.67 Commissioner Gilinsky again stated his view that the NRC should have considered psychological stress issues, and again did not contend that such consideration was mandated by the AEA.68
On the basis of the Commission’s 30 March opinion, we now uphold its decision.
A. Standard of Review
As the Supreme Court has recently reiterated, an agency’s interpretation of its governing statute is entitled to substantial deference. “To satisfy this standard it is not necessary for a court to find that the agency’s construction was the only reasonable one or even the reading the court would have reached if the question initially had arisen in a judicial proceeding.”69 Our deferential posture is further buttressed by the recognition that Congress’ scheme for regulating nuclear energy “is virtually unique in the degree to which broad responsibility is reposed in the administering agency.”70 We conclude that the Commission’s interpretation of the AEA is reasonable and completely consistent with the intent underlying the statute, and we accordingly affirm its decision not to consider psychological stress issues under the AEA.
B. Meaning of “Health and Safety” in the AEA
The AEA gives the Commission the responsibility to “protect the health and safety of the public.”71 In determining that this mandate does not include the responsibility to consider psychological reactions to nuclear power, the Commission emphasized that “the Atomic Energy Act itself does not discuss psychological health, and the statute, its legislative history, and applicable caselaw all suggest strongly that Congress intended the Commission to exercise its regulatory authority to protect only against the physical risks associated with radioactivity.” 72 In addition, the NRC noted that “there are strong policy considerations which argue against the consideration of psychological health effects per se in NRC licensing and enforcement proceedings.”73 Both rationales are reasonable and in accord with the AEA.
The Commission relied substantially, and in our view properly, on the First Circuit’s decision in New Hampshire v. Atomic Energy Commission,74 which represents the primary judicial construction of “health and safety” under the AEA. The court was asked to order the Commission to consider in a licensing proceeding “evidence of possible thermal pollution of the Connecticut River as a result of the discharge of cooling water by [the nuclear] facility.”75 Judge Coffin’s opinion for the court noted that Congress had nowhere in the statute provided any more precise definition of “health and safety,” and that under the modern usage of the phrase, psychological health would be included. But the court observed that it did not “feel that we fulfill our function responsibly by simply referring to the dictionary.”76 Considering the legislative history in detail, Judge Coffin found clear evidence that a broad construction was not intended:
*387Here we feel a very palpable restriction in the history surrounding the problem addressed by the Congress, the subsequent Congressional confirmation of the limited approach taken by the Commission, the contemporary efforts in the Congress to broaden that approach, and a recognition of the complexity of administrative arrangements which would attend a literal definition of public health and safety as these terms are used in the Atomic Energy Act.77
The court concluded that Congress “had in mind only the special hazards of radioactivity,” 78 and that the Commission’s responsibility is “confined to scrutiny of and protection against hazards from radiation.”79
Petitioner has failed to demonstrate that this well-reasoned opinion — which, significantly, has now been adopted by the Commission80 — is an unreasonable or erroneous construction of the Act. Petitioner’s primary argument is simply that the “plain meaning” of “health and safety,” which arguably includes psychological health, should control. The First Circuit directly considered this suggestion, however, and determined that there were strong indications in the legislative history that this was not the meaning intended by Congress. Both that court and the NRC found that the fundamental conclusion one must reach after considering the legislative history of the 1946 and 1954 acts, along with all the subsequent history of NRC regulation and congressional oversight, is that Congress was concerned about “the danger from explosion, radioactivity, and other harmful or toxic effects incident to the presence of such materials,” 81 and that the Commission was created “in order to bring a maximum of technical expertise to bear on complex and hazardous activities associated with a developing technology.”82 Given this background, limiting “health and safety” to the special hazards of radioactivity is reasonable and, indeed, compelling.
PANE argues, however, that even under the First Circuit’s definition psychological stress must be considered. Since there is “a justified public perception of radiation as extremely hazardous,” combined with the knowledge that a major accident could contaminate a large area, the psychological stress resulting from the TMI-2 accident and, allegedly, the TMI-1 restart is in fact a “special hazard of radioactivity.”83 We agree with the Commission that this argument is “unpersuasive. Presumably, every hazardous technology gives rise to fears peculiarly associated with it: fear of being inundated by failure of a newly constructed dam, for example, or of being hit by debris *388from a crashing airplane.”84 Individuals may experience psychological trauma from the occurrence of accidents or disasters such as these, all of which take place with sufficient frequency to claim a substantial number of human lives. It is obvious, therefore, that “post-traumatic psychological stress” can result from any traumatic event, and is not so peculiar to nuclear energy that Congress can be deemed to have considered it a special hazard of radioactivity. Rather, the special hazards Congress was concerned with were those associated with human exposure to radiation.
Moreover, if, as PANE argues, there is an extreme fear of radiation and of a major nuclear accident, then certainly there must be individuals who experience medically-diagnosable stress resulting from the operation of any nuclear facility. Since this undeniably is an effect on psychological health, it would need to be considered in every licensing proceeding. Yet PANE itself recognizes that this is contrary to congressional intent:
It might well be an absurd result to hold that the Commission is required to take into account, as within Section 103(d), the fears that normally arise in a community when a nuclear reactor is proposed. That type of interpretation could conceivably prohibit nuclear reactors virtually anywhere, which is clearly not the intent of Congress.85
This attempt to limit the argument is plainly illogical. If someone alleges harm to his psychological health from the operation of a nuclear plant, and if “health and safety” encompasses psychological harms, why should not the NRC be required at least to consider this allegation in its licensing decision? It may be likely that the stress alleged in the aftermath of the TMI-2 accident will be greater than the stress alleged generally, but PANE would be hard-pressed indeed to provide any justification for interpreting the “plain meaning” of “health and safety” to include “post-traumatic psychological stress” but not other kinds of psychological stress. As the Commission stated, “we cannot believe that [Congress] meant that ‘health’ under the Atomic Energy Act, should clearly encompass the psychological well-being of persons fearful of a second nuclear accident in their vicinity, while equally clearly excluding the mental health of persons who fear that their locality may experience its first nuclear accident.”86
It was also reasonable for the Commission to note that “the major contribution which it can make to the alleviation of psychological stress is to make sound technical decisions in its areas of expertise.” 87 If the AEA were read to require NRC attention to psychological reactions to nuclear power, the result might be a substantial shift in the agency’s allocation of resources away from its chief responsibility of ensuring the technical safety of operative reactors. Since the NRC does not have expertise on mental distress, the result inevitably would be a reduced ability to attend to the safety issues at hand.88
*389In sum, petitioner cannot justify its position by offering any reasoned interpretation of the statute which will apply generally in the future. There simply is no basis for this court to overrule the agency’s interpretation. The AEA does not require consideration of psychological stress allegedly resulting from fear of a nuclear accident, regardless whether an accident has previously occurred in the vicinity.
III. CONCLUSION
The majority has erred in its construction of NEPA. I have given detailed attention above to the many problems with the majority’s analysis, but I also think it worthwhile to point out the flawed premises that seem to underlie the decision. The majority sums up its treatment of the NEPA issues by declaring:
In the wake of the most publicized nuclear accident of our time, the people of the Three Mile Island area — and the people of the nation as a whole — are entitled to the protections Congress provided in the National Environmental Policy Act. The government must not proceed to make decisions that might have a momentous effect on the psychological health and community well-being of its citizens without first giving careful, responsible consideration to the consequences its actions might have. By enacting NEPA Congress meant to assure that no federal decision — especially one of this importance — would be made in the shadow of environmental ignorance.89
The points the majority deems worthy of great emphasis — that this was “the most publicized nuclear accident of our time,” that “the people of the nation as a whole” are somehow and for some reason entitled to NEPA consideration in this case, and that NEPA was meant to apply “especially” to decisions “of this importance” — are revealing.
They suggest a fundamental finding that the TMI-2 accident must not be allowed to pass without requiring the NRC to ask whether nuclear power, at least at this one site, should be allowed to continue at all. Whether to continue at all is a finding beyond the power of any agency — or any court. Congress, wisely or unwisely, has made the decision that this country will develop nuclear power.90 No court has the power to rewrite NEPA to impose additional conditions, certain to produce long delays and perhaps ultimately impossible to fulfill. Congress knows everything that this court knows — and more — about the accident at TMI-2. When the standards by which the agency is to act under either NEPA or AEA are to be changed, Congress will determine in what direction and degree.
At the heart of the majority view is a belief that nuclear power and its attendant risks must be judged under some special standard. I submit that this represents a blindness toward the larger picture. Energy production of any sort is risky. Coal is a primary alternative to nuclear power. Yet 150 coal miners die each year, and many more contract debilitating diseases.91 As the reliance on coal increases — as when a court prevents a licensed nuclear plant from reopening — these risks increase. And, most important, these risks fall almost exclusively on one group of society, human beings not among the more privileged in our America. The risks of nuclear power, in contrast, fall upon rich and poor alike. Yet the majority expresses apparent indignation at the thought that “the people of the Three Mile Island area ... and the people of the nation as a whole” might be deprived of a chance to argue that the psychological strain of living with the risk of nuclear power is too great to permit TMI-1 to operate. Apparently the risk should remain where it traditionally has fallen, on those who produce the energy rather than on those who use it.
*390This special fear of nuclear power ultimately serves to institutionalize a fear of taking risks at all. It would seem to me quite logical to attempt to treat the stress resulting from the TMI-2 accident and to take all necessary steps to minimize the possibility of an accident that might cause similar stress in the future. But petitioners instead have insisted, and the majority has agreed, on a quite different and ultimately far-reaching orientation: when the problem is psychological stress, the solution is not to help individuals overcome their fears, but to determine whether the feared activity should be abandoned.
We have thus come a long way in fifty years, from a time when the President of the United States was widely and enthusiastically applauded for declaring: “The only thing we have to fear is fear itself.” Now the fear itself necessitates an environmental assessment. All risky activity must grind to a halt in the interim. Inaction has become epidemic, and delay is maximized. I do not believe the Congress intended NEPA to constrain federal action on these psychological and emotional bases. Accordingly, I respectfully dissent.

. 42 U.S.C. §§ 4321-4347 (1976 & Supp. III 1979).


. Contrary to Judge Wright’s assertion, see (maj. op.) at 226 n.4, this dissent focuses on the opinion and judgment issued today. Had I been required to deal comprehensively with the mistakes in the January judgment which the majority has corrected, this dissent would have been longer and dealt with more issues.


. 42 U.S.C. §§ 2011-2282 (1976 & Supp. III 1979).


. Maj. op. at 223.


. All further uses in this opinion of “the majority” refer to Judge Wright and Judge McGowan, who constitute the majority of the court on the NEPA issue.


. The majority’s 7 January 1982 Judgment, from which I dissented, declared:
This cause came on to be heard on a petition for review of an order of the United States [Nuclear] Regulatory Commission and was briefed and argued by counsel.
On consideration thereof, it is ORDERED and ADJUDGED by this court that the order of the Nuclear Regulatory Commission under review in this cause is hereby vacated.
It is FURTHER ORDERED and ADJUDGED by this court that the Commission shall prepare an environmental assessment regarding the effects of the proposed restart of the nuclear facility at Three Mile Island Unit One (TMI-1) on the psychological health of neighboring residents and on the well-being of the surrounding communities. The Commission shall then determine, on the basis of this environmental assessment, whether the National Environmental Policy *373Act requires preparation of a full environmental impact statement.
It is FURTHER ORDERED and ADJUDGED by this court that, until the Commission has complied with the requirements of the National Environmental Policy Act as described in the preceding paragraph, it shall not make a decision to restart TMI-1.
It is FURTHER ORDERED and ADJUDGED by this court that the Commission shall prepare a statement of the reasons for its determination that psychological health is not cognizable under the Atomic Energy Act.
Opinions to follow.
On 2 April 1982 the majority issued an Amended Judgment, from which I also dissented, which contained the alterations announced in today’s opinions:
This cause came on to be heard on a petition for review of an order of the United States Nuclear Regulatory Commission and was briefed and argued by counsel. A judg-. ment was issued on January 7, 1982, Judge Wilkey dissenting. In light of changed circumstances and further consideration, this court has decided to modify its order to the Commission. On consideration thereof,
It is ORDERED and ADJUDGED by this court that this case is remanded to the Commission for a determination whether, since the preparation of the original environmental impact statement for the nuclear facility at Three Mile Island, Unit 1 (TMI-1), significant new circumstances or information have arisen with respect to the potential psychological health effects of operating the TMI-1 facility. The Commission may choose the procedures by which it makes this determination. If the Commission finds that such significant circumstances or information exist, it shall prepare a supplemental environmental impact statement which considers not only effects on psychological health but also effects on the well-being of the communities surrounding Three Mile Island.
It is FURTHER ORDERED and ADJUDGED by this court that, in light of the current operating difficulties at TMI-1, it is no longer necessary in order to preserve the status quo to enjoin the Commission from deciding to restart TMI-1 until it has complied with the requirements of the National Environmental Policy Act (NEPA). The injunction granted on January 7,1982 is hereby vacated. If subsequently the Commission intends to make a final decision regarding the restart of TMI-1 prior to complying with its obligations under NEPA, it shall provide the court and the petitioner with thirty days’ notice thereof.
Opinions to follow.


. The reason for lifting the injunction is that technical problems at the plant will delay restart regardless of this court’s decision. See maj. op. at 235. The majority indicates that it stands ready to consider reinstating the injunction if the plant is ready to open prior to the NRC’s decision on the need for a supplemental environmental impact statement (EIS). As argued below, the majority’s earlier injunction was based on faulty analysis and an erroneous legal standard. See p. 247 infra.


. The two errors were ordering an environmental assessment (discussed at pp. 245-246 infra) and ordering consideration of the socioeconomic effects on surrounding communities (discussed at p. 246 infra).
In my view the majority also erred in ordering the Commission to prepare a statement explaining its reasons for finding that the AEA does not require consideration of psychological stress. There simply is no requirement that an agency provide any explanation for its interpretation of its governing statute. If- an agency does provide an explanation, a reviewing court must defer to it so long as it is reasonable. FEC v. Democratic Senatorial Campaign Comm., 454 U.S. 27, 102 S.Ct. 38, 46, 70 L.Ed.2d 23 (1981). The Supreme Court has noted that “the thoroughness, validity and consistency of an agency’s reasoning are factors that bear upon the amount of deference to be given an agency’s ruling,” id. at 44, so that an unexplained or poorly reasoned interpretation is entitled to little deference. See, e.g., Adamo Wrecking Co. v. United States, 434 U.S. 275, 287 n.5, 98 S.Ct. 566, 574, 54 L.Ed.2d 538 (1978). Nothing in these decisions, however, requires a particular kind of explanation or authorizes an appellate court to demand a better one.
Since the NRC has complied with the 7 January judgment and produced a majority opinion on the AEA issue, this new statement forms the basis for the court’s disposition on this issue. See pp. 249-253 infra.


. The most recent example is Natural Resources Defense Council, Inc. v. United States Nuclear Regulatory Comm’n, No. 74-1586, 685 F.2d 459 (D.C.Cir. 27 Apr. 1982), which invalidated a key NRC rule used in nuclear licensing. The combined effect of that decision and the one today is, as I stated in dissent, “that this court has effectively taken over control of the nuclear industry. This is not the way I read either the substantive law or a judicial commission.” Id., at - (Wilkey, J., dissenting).


. The majority also finds that “the social and economic impacts that perceived nuclear hazards might create in the communities in the vicinity of Three Mile Island,” maj. op. at 227, constitute “cognizable ‘secondary impact[s]’ under NEPA.” Id. at 230. This means that these socioeconomic effects are insufficient to require preparation of an EIS, but must be taken into account if an EIS is otherwise mandated. See 40 C.F.R. § 1508.14 (1981); maj. op. at 230-231 & n.11 (citing cases).
This holding is irrelevant and unnecessary in this case. Since no new or supplemental EIS has been prepared or ordered, the majority has no occasion to instruct the NRC as to what an EIS should contain if one is prepared. At least, however, the majority has. recognized that its 7 January judgment erred in ordering the Commission to consider these socioeconomic effects as part of the threshold determination of the need for a supplemental EIS. See p. 246 infra.


. 42 U.S.C. § 4331(b)(2) (1976).


. Id. § 4331(b)(3).


. Maj. op. at 228.


. Id. at 227.


. See National Organization for Reform of Marijuana Laws v. United States Dep’t of State, 452 F.Supp. 1226, 1232 (D.D.C.1978); Citizens Against Toxic Sprays, Inc. v. Bergland, 428 F.Supp. 908, 927 (D.Or.1977).


. See Maryland-National Capital Park & Planning Comm’n v. United States Postal Serv., 487 F.2d 1029, 1039 (D.C.Cir.1973).


. Petitioner notes that a Senate Report on NEPA expressed concern about “crowding, congestion, and conditions within our central cities which result in civil unrest and detract from man’s social and psychological well-being,” S.Rep.No.296, 91st Cong., 1st Sess. 4 (1969), and argues that this shows “particular concern with man’s social and psychological well-being.” Brief for Petitioner at 42. Yet this passage emphasizes only that the underlying causes of social and psychological unrest— “crowding, congestion, and conditions within our central cities” — should be addressed. Indeed, it is noteworthy that the passage relied on by PANE is specifically relevant to the many cases where local groups raised their fears about effects of a federal project on neighborhood character, property values, and the crime rate. Yet the courts uniformly have rejected the claim that NEPA requires consideration of social and psychological concerns about city conditions; only the conditions themselves are to be considered. See pp. 239-240 & notes 19-21 infra.
It is true that the specific meaning of “health” in NEPA is less clear than that of “health” in the AEA. The latter was specifically aimed at preventing harm from exposure to radiation, and thus psychological harm from individual fears of nuclear power was obviously not included. Since NEPA was addressed to all agencies and a variety of health problems, the precise meaning of “health” — including whether it encompasses psychological harm— is less readily apparent. See note 81 infra (opinion for the court on the AEA issue).
That the AEA more obviously excludes psychological health effects does not, however, compel the conclusion that NEPA does encompass them. In my view it is clear that, for the reasons stated in the text above, NEPA was not intended to require agencies to engage in speculative inquiries as to how individuals may react psychologically to a particular activity. I would note also that if Judge McGowan’s position — that NEPA, but not the AEA, requires consideration of psychological effects — is based on the broader coverage of NEPA, then he must concede what Judge Wright’s opinion specifically tries to deny: that today’s majority rationale must apply to the psychological effects of ail actions of all agencies, which is broad coverage indeed.


. Vermont Yankee Nuclear Power Corp. v. Natural Resources Defense Council, Inc., 435 U.S. 519, 557-58, 98 S.Ct. 1197, 1218-19, 55 L.Ed.2d 460 (1978).


. Hanly v. Kleindienst, 471 F.2d 823, 833 (2d Cir. 1972), cert. denied, 412 U.S. 908, 93 S.Ct. 2290, 36 L.Ed.2d 974 (1973).


. Nucleus of Chicago Homeowners Ass'n v. Lynn, 524 F.2d 225, 231 (7th Cir. 1975), cert. denied, 424 U.S. 967, 96 S.Ct. 1462, 47 L.Ed.2d 734 (1976).


. See, e.g., Como-Falcon Community Coalition, Inc. v. United States Dep’t of Labor, 609 F.2d 342, 345-46 (8th Cir. 1979), cert. denied, 446 U.S. 936, 100 S.Ct. 2154, 64 L.Ed.2d 789 (1980); Maryland-National Capital Park & Planning Comm’n v. United States Postal Serv., 487 F.2d 1029, 1037 (D.C.Cir.1973) (fear of “an influx of low-income workers into the County” is an effect that “cannot fairly be projected as having been within the contemplation of Congress”); First Nat’l Bank v. Richardson, 484 F.2d 1369, 1380 n.13 (7th Cir. 1973) (“As regards public ‘sensibilities’ aroused by criminal defendants, we question whether such factors, even if amenable to quantification, are properly cognizable in the absence of clear and convincing evidence that the safety of the neighborhood is in fact jeopardized.”); Monarch Chem. Works, Inc. v. Exon, 466 F.Supp. 639, 657 (D.Neb.1979) (“NEPA does not require an evaluation of the psychological and sociological effects of a prison on people who live nearby.”); Trinity Episcopal School Corp. v. Romney, 387 F.Supp. 1044, 1078-79 (S.D.N.Y.1974) (“[C]ommunity attitudes and fears, or the propensity of certain economic or racial groups to commit anti-social behavior, do not lend themselves to ... objective analysis and are not required in a NEPA study.”), rev’d and remanded in part on other grounds, 523 F.2d 88 (2d Cir. 1975).


. See maj. op. at 228-229, 230 n. 10.


. Maryland-National Capital Park & Planning Comm’n v. United States Postal Serv., 487 F.2d 1029, 1038 (D.C.Cir.1973).


. Hanly v. Kleindienst, 471 F.2d 823, 833 n.10 (2d Cir. 1972), cert. denied, 412 U.S. 908, 93 S.Ct. 2290, 36 L.Ed.2d 974 (1973).


. Maj. op. at 229.


. Id. at 227.


. Id. at 224.


. Id. at 227.


. Id. at 230.


. I concur in Commissioner Hendrie’s analysis:
Presumably, psychological distress will always be accompanied by physical symptoms in a certain proportion of the persons affected. As a legal matter, I see no basis for differentiating between psychological stress that has physical symptoms and that which is without physical manifestations as a means of deciding whether the Commission’s licensing proceedings should adjudicate the nature and degree of such stress.
Metropolitan Edison Co., 12 N.R.C. 607, 617 (1980) (separate views of Commissioner Hendrie).


. Presumably, a prison escape in which local citizens were harmed would necessarily constitute a “traumatic event” which would transform local fears from mere anxieties into full-fledged psychological stress that must be considered under NEPA. My suspicion, however, is that the majority would somehow, despite the logic of its opinion, find a way to avoid this result.


. Maj. op. at 229.


. See 40 C.F.R. § 1508.27 (1981).


. Maj. op. at 230.


. For example, no court has suggested that socioeconomic effects may change from secondary impacts into primary impacts if the severity of the effects seems especially severe. Even where an effect of considerable severity was alleged — for example, the loss of 1200 local jobs at a military base—NEPA was not found applicable. See Image of Greater San Antonio v. Brown, 570 F.2d 517, 522-23 (5th Cir. 1978).


. Maj. op. at 229. This distinction rests on the unstated premise that a low probability of a high-risk disaster induces greater psychological harm than a high probability of a low-risk disaster. Obviously this is an empirical question, and it seems likely that each individual will have a different reaction. For example, some persons may live near a nuclear reactor with*379out experiencing stress, yet at the same time may be petrified of driving on a crowded freeway. And, of course, the opposite may be true. My colleagues’ not-so-subtle attempt to single out nuclear power as particularly likely to cause psychological stress seems based on nothing more than their own personal viewpoints on this issue.


.My colleagues describe the accident at TMI-2 as “major,” and refer to fears of a “recurring catastrophe.” Id at 228, 230 (emphasis added). Others habitually refer to it as a “disaster.” This makes one wonder what descriptive phrases will be employed if someone actually loses his life in a nuclear accident.
A comparison of risks outside the nuclear field may be appropriate here. We have had nuclear power for 30 years, and no one has yet lost his life in a nuclear accident. In recent years the average loss of life in coal mining, another source of energy, has been 150 lives per year. Wash. Post, 28 Jan. 1982, at A24, col. 1. After every coal mining disaster, the mine usually is shut down for safety inspection and repairs. On the majority’s reasoning here, will the Department of Labor’s Mine Safety and Health Administration be required to go through NEPA procedures after every mine disaster? What is the state of “psychological health” or “community well-being” in Appalachia after a mine accident? Or indeed, at any time?
For those who are more than just theoretically interested in equalizing the burdens, including the burdens of risk, in our society, is it not significant that the risks of mining coal (and the psychological stress and trauma in the surrounding communities) are borne by a group of Americans who could hardly be called privileged, while the risks of nuclear power (so far, non-fatal) are borne equally by rich and poor alike?


. Maj. op. at 228.


. See Report of the President’s Commission on the Accident at Three Mile Island, the Need for Change: The Legacy of TMI 13-19, 118-30 (1979). To the extent the evacuation was critical in making this a “traumatic” event in the majority’s eyes, the result may be to encourage NRC officials during future accidents to play down the need for or even delay evacuation— an anomalous and dangerous result indeed.


. As Commissioner Hendrie noted, “the actual level of risk is essentially irrelevant to the psychological stress claimed to be suffered.” Metropolitan Edison Co., 12 N.R.C. 607, 612 (1980) (separate views of Commissioner Hendrie). Accordingly, “there would seem no obvious basis for differentiating between rationally and irrationally grounded anxieties.” Id. at 617. I find it hard to believe that Congress intended NEPA to force agencies to consider psychological reactions to risks apart from the actual level of the risks themselves. Cf. Trinity Episcopal School Corp. v. Romney, 387 F.Supp. 1044, 1079 (S.D.N.Y.1974) (“though fears may contribute to neighborhood instability, they may be irrelevant to actual facts”), rev’d and remanded in part on other grounds, 523 F.2d 88 (2d Cir. 1975).


. Maj. op. at 227.


. See pp. 248-349 infra. Although it is not clear whether these allegations were raised under NEPA or the AEA or both, after today’s decision there will be no doubt that all such challenges will henceforth be framed under NEPA.


. 40 C.F.R. § 1502.9(c)(1)(ii) (1981).


. Maj. op. at 231.


. id. at 231.


. 40 C.F.R. § 1508.18(a) (1981); see maj. op. at 232-233 (citing cases).


. See Warm Springs Dam Task Force v. Gribble, 621 F.2d 1017 (9th Cir. 1980) (dam not yet constructed); WATCH (Waterbury Action to Conserve Our Heritage Inc.) v. Harris, 603 F.2d 310 (2d Cir.) (building demolition not yet carried out), cert. denied, 444 U.S. 995, 100 S.Ct. 530, 62 L.Ed.2d 426 (1979); Society for Animal Rights, Inc. v. Schlesinger, 512 F.2d 915 (D.C.Cir.1975) (destruction of birds not yet carried out); Jones v. Lynn, 477 F.2d 885 (1st Cir. 1973) (urban renewal project not yet completed); Libby Rod & Gun Club v. Poteat, 457 F.Supp. 1177 (D.Mont.1978) (dam not yet constructed), rev’d in part and affd in part, 594 F.2d 742 (9th Cir. 1979); Nelson v. Butz, 377 F.Supp. 819 (D.Minn.1974) (dam not yet constructed).
In one other case cited by the majority, the Ninth Circuit reversed a district court holding that the Navy was required to file an EIS annually with each request for appropriations to finance practice bombing of an uninhabited island. Aluli v. Brown, 437 F.Supp. 602 (D.Hawaii 1977), rev’d in part, 602 F.2d 876 (9th Cir. 1979). The Navy had conceded that it should revise its existing EIS due to the discovery of archaeological sites within the target area, but argued that it should wait until it finished an archaeological survey. The precise basis for the need for a supplemental EIS was never made clear, though the court clearly viewed the bombing practice as a series of discrete activities.


. Indeed, the combination of the supplemental EIS requirement and the majority’s holding here may inhibit agencies ever from making final decisions. Yet the Supreme Court has recently reiterated that agencies may not be forced constantly to grant rehearings simply because new information is available:
“Administrative consideration of evidence ... always creates a gap between the time the record is closed and the time the administrative decision is promulgated [and, we might add, the time the decision is judicially reviewed] .... If upon the coming down of the order litigants might demand rehearings as a matter of law because some new circumstance has arisen, some new trend has been observed, or some new fact discovered, there would be little hope that the administrative process could ever be consummated in an order that would not be subject to reopening.” ICC v. Jersey City, 322 U.S. 503, 514, 64 S.Ct. 1129, 1134, 88 L.Ed. 1420 (1944).
Vermont Yankee Nuclear Power Corp. v. Natural Resources Defense Council, Inc., 435 U.S. 519, 554-55, 98 S.Ct. 1197, 1217, 55 L.Ed.2d 460 (1978).


. See 7 January judgment, reprinted in note 6 supra.


. 40 C.F.R. § 1508.9 (1981).


. Maj. op. at 231 n.12. See also amended judgment, reprinted in note 6 supra.


. 435 U.S. 519, 539-49, 98 S.Ct. 1197, 1209-14, 55 L.Ed.2d 460 (1978).


. For example, an environmental assessment must include a discussion of both the need for a proposal and alternatives to the proposal. 40 C.F.R. § 1508.9(b) (1981). In the context of this case, where the need for TMI-1 has already been determined and alternatives to TMI-1 have already been considered in the original EIS, such requirements make little sense. These earlier agency determinations have not been called into question by petitioner’s new allegations. To hold otherwise would effectively turn the requirement to supplement an EIS into a requirement to prepare an entirely new EIS. This is not the purpose of a supplemental EIS, and in determining the need for one the agency should be able to use whatever procedures it finds appropriate.


. Id § 1501.3(b).


. Maj. op. at 230. See also amended judgment, reprinted in note 6 supra.


. Maj. op. at 230.


. See Brief for Petitioner at 51, 58.


. Alaska v. Andrus, 580 F.2d 465, 485 (D.C. Cir.) (Bazelon, J.) (footnote omitted), vacated in part on other grounds sub nom. Western Oil & Gas Ass’n v. Alaska, 439 U.S. 922, 99 S.Ct. 303, 58 L.Ed.2d 315 (1978).


. Although courts normally should not prejudge whether consideration of environmental factors will affect the agency’s decision, see Realty Income Trust v. Eckerd, 564 F.2d 447, 456-57 (D.C.Cir.1977), in this case there is ample evidence from the NRC itself that consideration of psychological stress allegations will not lead to the closing of TMI-1. Commissioner Bradford, who exhibited the most sympathy for PANE’S allegations, conceded that “it will be hard to avoid the conclusion that stress and its consequences are not of such overriding importance to the populace as a whole as to preclude operation of the plant.” Metropolitan Edison Co., 12 N.R.C. 607, 621 (1980) (dissenting views of Commissioner Bradford). The court should have taken notice of this fact in balancing the equities to determine whether to issue an injunction halting the restart; no member of the Commission would have done so.


. “The decision whether halting a project pending reevaluation of environmental factors warrants the social and economic costs of delay rests in the sound discretion of the court.” Natural Resources Defense Council, Inc. v. United States Nuclear Regulatory Comm’n, 606 F.2d 1261, 1272 (D.C.Cir.1979).


. Metropolitan Edison Co., Partial Initial Decision, Docket No. 50-289-SP (Restart), at 803 (Atomic Safety and Licensing Board 14 Dec. 1981). The reason for postponing a full restart was that the Board had not yet completed an inquiry into allegations of cheating by two TMI-1 supervisors on an NRC examination.


. Intervenor-Respondents’ Comments on NRC’s Memorandum and Order Concerning the Atomic Energy Act at 4-6 (footnotes omitted).


. Maj. op. at 235.


. Metropolitan Edison Co., 12 N.R.C. 607, 610 (1981) (separate views of Chairman Aheame); id. at 615 (separate views of Commissioner Hendrie).


. Id. at 619 (separate views of Commissioner Gilinsky); id. at 621 (separate views of Commissioner Bradford).


. Judgment, reprinted in note 6 supra.


. Metropolitan Edison Co., Docket No. 50-289 (N.R.C. 30 Mar. 1982) (hereinafter “NRC op.”).


. Id. (separate views of Commissioner Gilinsky).


. FEC v. Democratic Senatorial Campaign Comm., 454 U.S. 27, 102 S.Ct. 38, 46, 70 L.Ed.2d 23 (1981).


. Siegel v. Atomic Energy Comm’n, 400 F.2d 778, 783 (D.C.Cir.1968).


. 42 U.S.C. § 2012(d) (1976); see id. § 2133(d).


. NRC op. at 2.


. Id.


. 406 F.2d 170 (1st Cir.), cert. denied, 395 U.S. 962, 89 S.Ct. 2100, 23 L.Ed.2d 748 (1969).


. Id. at 171.


. Id. at 173.


. Id. at 173-74.


. Id. at 174.


. Id. at 175.


. See generally NRC op. at 4—10.


. S.Rep.No.1211, 79th Cong., 2d Sess. 1335 (1946), U.S.Code Cong.Serv. p. 1327. Petitioner argues that the word “other” in this passage demonstrates that Congress contemplated encompassing all harms not yet known within the meaning of “health.” See Brief for Petitioner at 31. The context of the list of harms makes clear, however, that Congress was concerned with the physical harms resulting from exposure to radiation, and most certainly not with the psychological harms that may result from being in the vicinity of an operating nuclear facility. As the Commission stated:
Psychological distress is sufficiently dissimilar to the types of harm enumerated in the statute that it cannot be considered among the ‘other harmful or toxic effects’ contemplated by Section 12. This is all the more true in view of the total absence of any suggestion in the legislative history or in 35 years of Commission practice and congressional oversight that the Commission was intended to take into account psychological distress alleged to result from its activities.
NRC op. at 13. Thus unlike NEPA, which applies to all agencies and was meant to address a wide variety of potential harms, the AEA was definitely aimed at a particular concern: human exposure to radioactivity. Whatever the complexities in determining the applicability of NEPA to psychological harms from nuclear power, therefore, the proper disposition on the AEA issue is clear.


. NRC op. at 3 (quoting Metropolitan Edison Co., 12 N.R.C. 607, 613 (1980) (separate views of Commissioner Hendrie)).


. Brief for Petitioner at 21-22.


. NRC op. at 10.


. Brief for Petitioner at 25-26. PANE may concede the absurdity of this interpretation, but many other antinuclear groups have unabashedly pushed for its adoption. In the past six months, and in particular since this court’s 7 January 1982 judgment, psychological stress contentions have been raised in four separate proceedings: two operating license proceedings, a construction permit proceeding, and a special license revocation proceeding. See Carolina Power & Light Co., NRC Docket Nos. 50-400, 50-401 (contentions raised 17 Feb. 1982); Cincinnati Gas & Elec. Co., NRC Docket No. 50-358 (previously rejected contention raised again 4 Mar. 1982); Public Serv. Co. of Oklahoma, NRC Docket Nos. 50-556, 50-557 (contention raised 1 Feb. 1982); Consolidated Edison Co. of New York and Power Auth. of State of New York, NRC Docket Nos. 50-247-SP, 50-286-SP (contention raised 8 Dec. 1981). In each instance, the contention is that the NRC must consider the psychological stress resulting from the mere existence of a nearby operating nuclear plant.


. NRC op. at 20.


. Id. at 11.


. “A technical agency cannot and should not be expected to devote its resources to developing expertise in the categories and subcategories of psychological stress alleged to be pecu*389liar to the particular technology which that agency regulates.” Id. at 17.


. Maj. op. at 235.


. This is a decision paralleled in every other country with access to the technology and the money to pay for it.


. See note 37 supra.